December 16, 1949

Hon. Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas
                       Opinion No. V-974
                             Re:     The correct persons from
                                     North Texas State College
                                     and from Texas Stat6 Col-
                                     lege fop Women to approve
                                     amounts for payment by
                                     the..&ate Comptroller.
Dear Sir:       ,.
            Your inquiry con&m      the authority  of the
Boards 'af,~Regents of the North Texas State Cbllege and
the Texas-'State College for Women to designate eomeone
other than a memberof the Board to approve accounts
presented,to'ypt.for.paynmnt     out of the General Revenue
Fund of this State.     You inform us that under the prea-
ent practice   '%ha persons approving the accounts aiw :
designated as.Seoretary     or Treasurer to the Board of Re-
gents, but draw compensation as Business Manager or for
some other services    rendered their respective   institu-
tions."
          The ~followlng excerpt from the minutes of the
Board of Regents of the North Texas State College,  dated
July 7, 1949 is submitted along with your request for an
opinion:'
            "Authorieation         for   State.voucher   slg-
            -natures
          "Upon motion of Regent . . . aeoonded
     by Regent . . ., the vote being 9 'ayes* and
     0 '~OmJ', it was ordered:
          "That the following   College officials
     be designated to sign    and approve vouchers
     dram on State Funds appropriated    to North
     Texas State College for payment of such item
Hon. Robert S. Calvert     - Page 2       (V-974)

     as salaries,     maintenance, equipment, travel,
     repairs,    improvements and lands, when such
     vouchers are drawn in conformity with the
     annual budget approved by the Board of Re-
     gents :
            “D. Bo d, Comptroller,    or
              Rober t Caldwell, Secretary fo the
              Board of Regents.”

             We assume that an authorization  similar in
form to,that    quoted above has been passed by the Board
of Regents of the Texas State College for Women. It
is well settled    that In the absence of express legis-
lative authority     so to do, a State Board may not dele-
gate any of Its authority which involves the exerolae
of dl,scretion.   but may delegate only ministerial   funo-
tione.    Viebnter Y. Teias 6c Pacific kotor Co., 140 Tex.
131, 166 S W 2d 76 (leez)$ Attorney General Opinions
V-286 and. &;36.
            With this principle    before us we shall flrat
discuss the situation     with regard to the North Texas
state colhge.      ,Rb%. 691, Aote Slat Leg. R.S. oh. 268,
p. 476 (Art. 26Sla+ V.C .S. ) reorganized        the, North Texas
Stats Teaohera College;     ohanged its name to that aon-         -
tioned above; removed, It from the oontrol          of the Board*‘
of:Begents   oi the State Teacherr,,Colleger;        and, provld-
ed for, ,the establishment    of and oontrol by a’ Board of
Regent8 ier the reorganized      College.      With regild to
the powers grantedto      this newly formed Board of Regentits,
geetion 2 of H.B. 691 provlder~in        part:
           n        The first meeting of the Board
      ahall &*h;ld    at a time and place designated
      w the Gdvernor . At thl~~meetfng the, Board
      shall organlse by eleotlng    a ohairman, and
      such other offloers    aa ,lt ma deem neoemary.
      Thereafter,  the Chairman rhal 9 oonvene the
      Board of Regents to consider any businese
      oonneoted with maid Collegr whenever he deema
      It expedient .“~
           Soot&on 3 of.the     Bill     prooidtwin        part:

            II       All   powera,     duties,   rS&ita,   ob-
      llg&n~    ;nd functions  of the Board           of Re-
      gents OS the State Teaoherr Collegrr            an these
      relate to North Texas State Teaohers            College
      &all be vested in and for performanoe             b
      Board of Regents of lorth Texae State            Co1 loge
                                                            .uie
Hon. Robert   S. Calvert   - Page 3    (V-974)


     to be executed and adm5nistered by said
     Board under the provisions  of this Act and
     the laws of Texas.."

           Thus, In order to determine   the power of the
newly created Board with regard to the problem presented
here we must refer to the statute which defines the pow-
ers of ~the Board of Regents of the State Teachers Col-
leges, Article .2647, V.C.S. SubdivIsIon 7 of that statute
provides:
             "All appropriations    made by the Legls-
      lature ~for the support and maintenance oft
      the State Teaohers Colleges,        for the pur-
      chase of land or buildings       for the use of
      such schools,    for the erection      or repair of
      buildings;    for the purchase of apparatus,
      libraries,    or eqzlipment ~of.eany kind or for
      anv other 5murovement of any kind. shall be"
     ~d5&mrsed u&r        the dlreatlbn     and-authority
      of the board of regents;      and said board
      shall~have' the power to formulate and estab-
      lish such rules for the general control and
     -management of the State normal schools for            %
     ~whlte teachers:for      the auditing and apuro-
      val of accounts,     and for the lsauance b?
      vouchers and warrants as 5n their opinion
      may be necessary for the efficient          adni5n5s-
      tration    of such schools.R
           Manifestly then, once the Board has "directed
and author5zedn the purpose for which funds shaXS'~be dis-
bursed, It may "~formulate rules for . . . approva%cof :ao-
counts and for Issuance of vouchers and warrants' should
It deemthis   necessary for efficient      administration.    This
approval or authorization    for disbursement of funds may
be made In the budget or by any other Board~action which
Itemizes the expenditures    with sufficient    partlcular5ty
so that your office   will be able to ascertain       that the
vouchers are Issued in complianoe therewith.         Whether the
Board action is sufficiently      wxpllclt  to constitute    the'
exercise  of Its discretion,    leaving only m5nlsterlal      funa-
tions to the Issuing officers,      may be deternclned by you
in-eaoh tease as the voucher is      presented.
           The Texas State College for Women is governed
by its separate Board of Regents, and Article  262S,'V.C.S.,
the statute which created the Board, provides In part:
Hon. Robert S. Calvert    - Page 4   (V-,974)


            ”        The Board of Regents shall
     have t&e'piwer Incident to their position
     and to the same extent, so far as may be
     applicable    and shall receive like compen-
     satlon as Is conferred by law on regents
     of the State University;     said-Board of Re-
     gents shall elect a president,      a secretary
     and a treasurer whose terms of office       shall
     be two years. . . The treasurer shall re-
     ceive and disburse all money under the di-
     rectlon    of the Board."
            Thus the Board of Regents of this College is
given   the same powers as the Board of Regents of The
University   of Texas, so far as they are applicable.   In
Article   2594, V.C.S. this latter Board Is given the Pol-
loring authority   w5th regard to expenditures:
           "All expenditures may be made by the
     order.of   the board   of regents,   and the
     same shall be ~pald on warrants from the
     Comptroller based on vouchers approved by
     the chairman of the board or by some offl-
     oer of the University designated by him in
     writing to the comptroller,     and counter-
     signed by the secretary    of the board, or by
     some other officer   of~the University    desig-
     nated by said secretary     In writing to the
     Comptroller."
            By virtue of this authority and the assump-
~tion that the Board of Regents of the the Texas State
 College for Women has authorized the expenditures   In an
 itemized budget    or by other order of the Board, It may
 appoint someone other than a member of the Board to ap-
 prove the vouchers for the expenditures.
            Thus we find statutory authority for .a delega-
tion of the function    of approving accounts by the 'Boards
of,Regants   of both colleges    mentioned in your request.
Hence, any delegation    of this sort, after approval of the
expenditures by the Boards of Regents, would not conflict
ita.2   way with the well-settled    rule on delegation  above
           This is true both on the basis of express legls-
latlve*author5ty    and the consideration  that once th, Board
has acted in approving the expenditure of the appropriated
funds for certain purposes, the approval of payment of
funds 5n conformance therewith 5s ministerial      In nature.
Hon. Robert S. Calvert   - Pago 5   (v-974)




           The Boards of Regents of the North
     Texas State College and Texas State College
     for WGqen may appoint persons other than
     members of the Board as officers  of the Col-
     leges.~ The Boards may, after approving ex-
     penditures for operation of the Colleges,
     designate someone other than a member of the
     Board to approve accounts to be presented to
     the State Comptroller of Public Accounts for
     payment ifi accordance with prior approval by
     the Board.
                                Yours very truly,
                            ATTORNEY
                                   GENERALOF TEXAS


                            B;p&E. Jaoobeon
EJ:wb                           Assistant